         Case 2:19-cv-01106-CCW Document 37 Filed 12/17/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


BRIAN EICHER,                                       )
                                                    )
                                                    )    2:19-CV-01106-CCW
                Plaintiff,                          )
                                                    )
        vs.                                         )
                                                    )
MID CENTURY INSURANCE COMPANY,                      )
                                                    )
                                                    )
                Defendant.                          )
                                                    )


                                MEMORANDUM AND ORDER
       Before the Court is Defendant Mid Century Insurance Company’s Motion to Stay. ECF

No. 35. Having considered Defendant’s Motion, and Plaintiff’s Opposition thereto, ECF No. 36,

the Court finds that, because a stay is an “extraordinary and narrow exception to the duty of a

district Court to adjudicate a controversy properly before it,” such relief is not warranted at this

juncture. Colo. River Water Conservation Dist. v. United States, 424 U.S. 800, 813 (1976).

       Specifically, the Court considers the following factors as weighing against staying the

current proceedings: (1) the uncertainty regarding when this case and the related state court actions

will proceed to trial, and the resulting indefinite duration of the stay requested, see Exclusive

Supplements, Inc. v. Abdelgawad, Civil Action No. 2:12-cv-1652, 2013 U.S. Dist. LEXIS 5517,

at *4 (W.D. Pa. Jan. 15, 2013) (indefinite duration weighs against granting stay); (2) the

uncertainty as to whether the related state court actions will produce a final decision on the merits

having any preclusive effect on this case, see Rajput v. Synchrony Bank, 2016 U.S. Dist. Lexis

150231, at *10 (M.D. Pa. Oct. 31, 2016) (“The burden is on the movant to ‘make out a clear case

of hardship or inequity in being required to go forward.’”) (quoting Landis v. North American Co.,
         Case 2:19-cv-01106-CCW Document 37 Filed 12/17/20 Page 2 of 2




299 U.S. 248, 255(1936)); and (3) the likelihood that the parties will need to complete expert

discovery regardless of the outcome of the related state court actions, see Duchene v. Westlake

Servs., LLC, 2015 WL 5947669, at *3 (W.D. Pa. Oct. 13, 2015) (noting that the risk of unnecessary

proceedings and expenses in connection therewith weigh in favor of a stay, whereas the expense

of litigation where the stay would not render the litigation unnecessary does not favor a stay).

       Accordingly, Defendant’s Motion is hereby DENIED WITHOUT PREJUDICE.

Defendant may renew its Motion after the close of expert discovery and after discussion with the

Court during the Post-Expert Discovery Status Conference, which is currently scheduled to occur

on February 16, 2021.



       DATED this 17th day of December, 2020.


                                              BY THE COURT:


                                              /s/ Christy Criswell Wiegand
                                              CHRISTY CRISWELL WIEGAND
                                              United States District Judge




cc (via ECF email notification):
All Counsel of Record
